Name: Commission Decision No 2762/86/ECSC of 5 September 1986 repealing certain Commission Decisions concerning the obligation on steelmakers to supply certain data concerning their deliveries of steel products
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  production;  distributive trades;  iron, steel and other metal industries
 Date Published: 1986-09-06

 Avis juridique important|31986S2762Commission Decision No 2762/86/ECSC of 5 September 1986 repealing certain Commission Decisions concerning the obligation on steelmakers to supply certain data concerning their deliveries of steel products Official Journal L 254 , 06/09/1986 P. 0007*****COMMISSION DECISION No 2762/86/ECSC of 5 September 1986 repealing certain Commission Decisions concerning the obligation on steelmakers to supply certain data concerning their deliveries of steel products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 47 thereof; Whereas Commission Decision 3017/76/ECSC (1), as last amended by Decision 1687/79/ECSC (2), was adopted in the context of the serious depression on the steel market, which became apparent at the beginning of 1975, so as to enable the Commission to obtain rapidly all the information needed for the possible implementation of specific measures; Whereas Commission Decisions 3001/77/ECSC (3) and 960/78/ECSC (4) were adopted as part of the long-term obejctive of restructuring the steel industry, so as to enable the Commission to obtain all the information needed to establish the objectives as regards restructuring the steel industry and, where appropriate, to take measures to mitigate the consequences of excessively abrupt changes in trade patterns; Whereas Decision 3485/85/ECSC (5) enables the Commission to obtain all the information needed to perform the tasks envisaged by the other abovementioned Decisions, HAS ADOPTED THIS DECISION: Article 1 Decision 3017/76/ECSC and Decision 3001/77/ECSC are hereby repealed. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 September 1986. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 344, 14. 12. 1976, p. 24. (2) OJ No L 196, 2. 8. 1979, p. 17. (3) OJ No L 352, 31. 12. 1977, p. 4. (4) OJ No L 126, 13. 5. 1978, p. 1. (5) OJ No L 340, 18. 12. 1985, p. 5.